Citation Nr: 0600186	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of 
$17,438.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  The veteran died in January 1999.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Committee on Waivers and Compromises (the Committee) of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 2004, a statement of the case was issued 
in August 2004, and a substantive appeal was received in 
August 2004.  The appellant testified at a Board hearing at 
the RO in July 2005.  


FINDING OF FACT

The appellant's repeated reporting of an incorrect amount of 
annual income demonstrated a willful intent to misrepresent 
her income so as to receive VA death pension benefits which 
she was not entitled to.  


CONCLUSION OF LAW

Waiver of recovery of a debt arising from the overpayment of 
VA death pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA death pension benefits in the calculated 
amount of $17,438.00.  The Board notes that the veteran has 
not challenged the validity of the indebtedness; nor does 
there appear to be any further reason to believe that the 
debt was improperly created.  As such, that question need not 
be examined further.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991). 

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
Committee has denied the appellant's waiver request based on 
their finding that the appellant had misrepresented her 
income for the years 2000, 2001 and 2002.  

VA death pension benefits are payable to a veteran's 
surviving spouse or child based on a veteran's service.  
These benefits are income sensitive meaning that they are 
reduced by the amount of income generated by the recipient 
less certain adjustments made for medical expenses.  

As noted above, the Committed found that the overpayment at 
issue was due to a discrepancy between income reported as 
earned by the appellant in 2000, 2001 and 2002 and actual 
income received.  

The appellant has advanced two arguments in support of her 
request for waiver.  The appellant has argued in a November 
2003 communication that it was her understanding that she was 
entitled to receive the same VA benefits her husband was 
entitled to receive while alive regardless of her income.  
She reported that she was informed of this prior to her 
husband's death.  The appellant has not indicated the source 
of the alleged misinformation regarding her entitlement to 
benefits and there is no evidence in the claims file 
indicating that VA was the source of the misinformation.  In 
opposition to this argument is the fact that the appellant 
was informed on at least 5 occasions by VA that her benefits 
were dependent on her income.  A March 1999 letter from the 
RO notified the appellant of the approval of her claim for 
pension benefits.  The letter included the statement "Your 
pension rate depends on your income."  The letter also 
informed the appellant that she had to inform VA immediately 
if her income changed or if her net worth increased.  In a 
January 2000 letter to the appellant, the RO wrote that "VA 
pays a pension to make up the difference between your annual 
income and a maximum annual rate."  The letter also informed 
the appellant how to calculate her benefits.  Subsequent 
letters from the RO to the appellant dated in June 2001 and 
February 2002 also included this information.  Other 
communications from the RO indicate that the veteran was 
provided with VA Form 21-8767, Death Pension Award 
Attachment, on several occasions, including in February 2001.  
This attachment also informs the appellant that her benefits 
were income based.  The appellant's argument that she did not 
know her pension benefits were income dependent is further 
undercut by the fact that she has submitted detailed Medical 
Expense Reports during the pertinent time periods.  The only 
reason for these submissions is to reduce the amount of the 
calculated earned income for pension purposes.  The Board 
finds that the appellant knew, or should have known, that her 
benefits were income dependent.  

At a 2005 hearing conducted by the undersigned, the appellant 
maintained that she in fact reported an income of $24,000.00 
and that, if she did report her income in the amount of only 
$2,400.00, it was an "honest mistake."  The appellant's 
representative has argued that this is simply a case of a 
missing zero and that the omission of the digit was the cause 
of the overpayment.  The Committee found that the appellant's 
conduct amounted to misrepresentation.  For reasons 
hereinafter discussed, the Board agrees with the Committee.  

Although a single instance of reporting an income of 
$2,400.00 instead of $24,000.00 might, in the Board's 
opinion, lend some credibility to an argument that it as just 
an honest mistake, the evidence clearly shows that the 
appellant misreported her income several times over a three 
year period.  Associated with the claims file is a VA Form 
21-0518, Improved Pension Eligibility Verification Report, 
dated in January 2001 which twice includes handwritten 
annotations of income of "$2400.00" as being received 
between January 2000 and December 2000.  On a VA Form 21-0518 
dated in January 2002, the income amount of "2400.00" for 
the period from January 2001 to December 2001 was hand 
written.  The appellant also submitted a VA Form 21-0518 
dated in February 2003 which includes the figure of "$2400" 
as income.  The Board finds that the repeated reporting of 
the same amount of income of $2,400.00 for three years in a 
row was not an "honest mistake" but rather was a 
misrepresentation of material facts.

The Board also finds it significant that the appellant was 
informed by the RO on several different occasions that the RO 
was using the incorrect yearly income amount of $2,400.00 to 
calculate the appellant's death pension benefits.  Letters 
dated in January 2000, February 2001, June 2001, and February 
2002, consistently informed the appellant that the amount of 
income used to calculate her pension benefits for the 
pertinent time periods were $2,400.00 and not $24,000.00.  
The Board finds that if, as the appellant has argued, the 
reported income of $2,400.00 was an honest mistake, the 
information included in the letters from VA over a three year 
period would have eventually alerted her to the mistake and 
she would have alerted VA to the mistake.  However, the 
appellant continued to receive VA benefits and did not alert 
VA to the fact that the amount of her benefits was based on 
an incorrect income figure.  

The Board finds the evidence of record demonstrates that the 
appellant was consistently informed by VA that her death 
pension benefits were income dependent; that the appellant 
under reported her income for the years 2000, 2001 and 2002; 
and that VA informed the appellant on different occasions 
that it was using the under reported yearly earnings of 
$2,400.00 for 2000, 2001 and 2002 in the calculations of VA 
death pension benefits.  The repeated incorrect reporting of 
income cannot reasonably be viewed as mere inadvertence.  The 
Board also notes that other financial documents submitted by 
the appellant appear to have commas and periods in the 
appropriate places.  Moreover, a recent document submitted by 
the appellant lists her occupation as a store manager, and 
the Board views this as evidence that the appellant is not 
unfamiliar with dealing with and reporting monetary amounts.  
The Board finds the totality of the facts in this case show a 
willful intent on the part of the appellant to misrepresent 
income so as to receive VA benefits in an amount that she was 
not entitled to.  Such misrepresentation precludes waiver of 
recovery of the overpayment.   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  However, the notice provisions of 
the VCAA are inapplicable to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  At any rate, even if 
those provisions were applicable in this case, the VA appears 
to have satisfied those provisions by a letter dated in 
September 2004.  There is otherwise no pertinent evidence 
identified by the appellant which is not already of record.




ORDER

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits is not warranted.  The appeal is 
denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


